Judgment, Supreme Court, New York County (Daniel McCullough, J.), rendered August 10, 2012, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 90 days, concurrent with five years’ probation, unanimously affirmed.
In this case involving events that followed a political demonstration, the court properly exercised its discretion in permitting the prosecutor to cross-examine defense witnesses about their positions on certain controversial issues, because, under the particular circumstances of the case, these matters were relevant to bias (see generally United States v Abel, 469 US 45 [1984]) and were responsive to issues raised by the defense. However, the court should have exercised its discretion to control the manner and extent of examination of the witnesses to avoid excessive questioning relevant only to the witnesses’ *563credibility and potential bias. In any event, any error was harmless and a mistrial was not warranted (see People v Crimmins, 36 NY2d 230 [1975]).
Concur — Tom, J.P., Renwick, Andrias, Manzanet-Daniels and Kapnick, JJ.